      Case 1:18-cv-11320-MKV-KNF Document 29 Filed 04/21/20 Page 1 of 1



UNITED STATES DISTRICT COURT                                                 USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                                DOCUMENT
                                                                             ELECTRONICALLY FILED
 EDWIN P. MONTENEGRO, on behalf of                                           DOC #:
 himself and all others similarly situated,                                  DATE FILED: 4/21/2020

                            Plaintiff,                           1:18-cv-11320-MKV

                     -against-                                       ORDER OF
                                                                     DISMISSAL
 ALPHA RECOVERY CORP.,
                            Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       Plaintiff filed a letter on ECF which informed the Court that the Parties have reached a

settlement [ECF #27]. Accordingly, it is hereby

       ORDERED that the above-captioned action is discontinued without costs to any party

and without prejudice to restoring the action to this Court’s calendar if the application to restore

the action is made by May 21, 2020. If no such application is made by that date, today’s

dismissal of the action is with prejudice. See Muze, Inc. v. Digital On Demand, Inc., 356 F.3d

492, 494 n.1 (2d Cir. 2004).



SO ORDERED.
                                                      _________________________________
Date: April 21, 2020                                  MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge
